Citation Nr: 0516466	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-15 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The veteran testified before the 
undersigned member of the Board at a videoconference hearing 
held in July 2003.

Service connection for a back disability and a right knee 
disability were granted by way of an April 2002 rating 
decision and are not before the Board.  The veteran's case 
was remanded for additional development in January 2004.  It 
is again before the Board for appellate review.


FINDING OF FACT

The veteran does not have left knee disability that is 
directly related to his active military service; a left knee 
disability has not been caused or made worse by service-
connected disability.  


CONCLUSION OF LAW

The veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated by 
active military service; a left knee disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from October 1976 to May 
1985.  He contends that he has a left knee disability that is 
the result of his service-connected right knee disability.

The veteran's service medical records (SMRs), including his 
entrance examination dated in October 1976 and his separation 
examination dated in February 1985, are negative for any 
complaints or treatment for a left knee disability.  

The veteran was afforded a VA examination in October 2001 for 
a back disability and for a right knee disability.  The 
veteran reported no left knee complaints and no diagnosis of 
a left knee disability was recorded at that time.  Physical 
examination revealed the presence of mild left patellofemoral 
crepitus.

Associated with the claims file are VA outpatient treatment 
reports dated from August 2000 through December 2003.  In 
June 2003, a VA examiner noted that the veteran had a history 
of injuries to the right knee and that the veteran complained 
that his left knee sometimes bothered him.  

The veteran was afforded a video conference hearing at the RO 
in July 2003.  He testified that he had continuous pain under 
the bottom of his kneecap while standing and walking, 
especially when climbing stairs.  He testified that he could 
walk six blocks before he had to stop and could stand for a 
maximum of fifteen to twenty minutes.  He also testified that 
he could not run because of his left knee.  He reported that 
he had not been diagnosed with any particular disorder with 
respect to his left knee.  He testified that he began 
experiencing symptoms associated with his left knee after he 
separated from service, about a year prior to his hearing.  
He testified that he thought that his right knee disability 
contributed to his left knee disability.  

The veteran was afforded a VA examination in November 2004.  
The veteran reported that he had occasional sharp pain in the 
right medial and lateral aspects of the patella, especially 
on ascending or descending steps or ladders, which had 
primarily bothered him for the last year or so.  He reported 
no limitation on his activities but he did report that his 
knee hurt with various activities, particularly repetitive 
bending or kneeling.  His job required him to kneel quite a 
bit.  He reported that his knee swelled on occasion.  His 
symptoms were relieved with Ibuprofen.  He reported that he 
had no specific injuries to the left knee.  He denied any 
locking or catching of the left knee.  He reported that his 
left knee would occasionally give out concurrent with sudden 
onset of pain.  

The examiner noted that the veteran walked with a normally 
paced gait without a limp.  Examination of the left knee 
revealed a range of motion of 0-120 degrees.  He had no 
effusion.  Medial and lateral collateral ligaments were 
intact.  He had a negative drawer and Lachman tests.  The 
patella seemed to track normally.  The veteran had tenderness 
to palpation along the medial border greater than the lateral 
border of the patella and the medial joint line of the left 
knee.  He had no patellofemoral click with passive range of 
motion, but with active range of motion he did have some 
patellofemoral crepitus.  There was a negative McMurray's and 
with testing he had generalized patellofemoral discomfort.  
X-ray examination of the left knee showed minimal medial 
joint space narrowing with very early osteophyte formation 
along the medial tibial plateau.  The examiner diagnosed the 
veteran with early degenerative joint disease of the left 
knee manifesting itself primarily in the patellofemoral and 
medial compartments of the knee.  The examiner opined that 
neither the veteran's service-connected degenerative disc 
disease nor his service-connected right knee disability 
caused his degenerative left knee condition.  He concluded 
that the veteran was most likely predisposed to this 
condition.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that continued symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Alternatively, a disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2004).  The Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 446 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: 
(1) that a current disability exits, and (2) that the current 
disability was either caused by or aggravated by a service-
connected disability.  Id.

In this case, the medical evidence of record does not show 
that the veteran suffered any injury to his left knee while 
in service.  The veteran did not report any symptoms of a 
left knee disability until 2003, almost twenty years after he 
separated from service.  Significantly, at the veteran's VA 
examination in November 2004, the examiner did not relate any 
current left knee disability to the veteran's period of 
military service.  Accordingly, the preponderance of the 
evidence is against a finding that a grant of service 
connection is warranted on a direct basis.  

The veteran has provided no evidence to support his 
contention that his left knee disability resulted from his 
service-connected right knee disability.  The November 2004 
VA examiner opined that neither the veteran's service-
connected degenerative disc disease nor his service-connected 
right knee disability caused his left knee disability.  He 
concluded that the veteran was most likely predisposed to 
this condition.  There is no competent evidence of record to 
relate the veteran's current left knee disability to either 
of his service-connected disabilities.  Although the examiner 
did not specifically address the question of worsening due to 
service-connected disability, there is no suggestion by 
competent evidence that there was any such worsening.  The 
absence of such evidence leads to the conclusion that the 
preponderance of the evidence is against the secondary 
service connection claim.  Accordingly, the claim is denied.  

The Board notes that the veteran has alleged that his left 
knee disability is related to his service-connected right 
knee disability.  While the veteran is capable of providing 
information regarding the current condition of his left knee, 
as a layperson, he is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a left knee disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran submitted his claim for service connection for a 
left knee disability in September 1999.  The RO notified the 
veteran of the evidence/information required to establish 
service connection in September 2001 and February 2004.  The 
RO notified the veteran of the evidence/information required 
to establish secondary service connection in February 2003.  
He was advised to submit any evidence he had to show that he 
had a current disability and to identify current sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  The RO has told 
the veteran what is required of him, including the need to 
submit pertinent evidence, and what VA would do to assist 
him.  In summary, the Board finds that no additional notice 
is required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although all 
notices required by the VCAA were not provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  The RO obtained all 
records identified by the veteran.  The veteran was afforded 
two VA examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for a left knee disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


